United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2441
                        ___________________________

                       Great American Insurance Company

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Jonathan L. Russell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                          Submitted: November 13, 2018
                             Filed: January 31, 2019
                                 ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

KELLY, Circuit Judge.

      Jonathan Russell appeals the district court’s vacatur of the arbitration award
he received against his insurer, Great American Insurance Company, for wrongfully
denying his claim for damage to his 2013 corn crop. Because the arbitrators rendered
a sufficiently mutual, final, and definite award, vacatur was improper. We
accordingly vacate the district court’s judgment and remand for further proceedings.
                                           I

       Russell submitted claims to Great American for damage to his 2013 corn and
soybean crops in Atchison, Holt, and Nodaway counties in Missouri. Russell’s crop
insurance policy is governed by federal regulations; 7 C.F.R. §§ 457.8 and 457.113
(2013) form the policy’s essential terms. After Great American denied his claims,
Russell invoked the arbitration provision in § 457.8 ¶ 20. Although the regulations
impose certain limitations on the powers of arbitrators assessing federally-reinsured
crop insurance claims like Russell’s, arbitral awards are still governed by the Federal
Arbitration Act. See, e.g., J.O.C. Farms, L.L.C. v. Fireman’s Fund Ins. Co., 737 F.
App’x 652, 655 (4th Cir. 2018) (per curiam); Davis v. Producers Agric. Ins. Co., 762
F.3d 1276, 1283–85 (11th Cir. 2014).

      Following an evidentiary hearing, the three-arbitrator panel awarded Russell
$1,433,008 for damage to his corn crop in the three counties but denied his soybean
claim. The panel found that Great American’s denial of Russell’s corn claim—based
on (1) Great American’s inability to substantiate an insurable cause of loss and
(2) Russell’s failure to provide adequate records to establish production “by
unit”—was erroneous. After reviewing the evidence, the panel concluded that
Russell’s accounts of insurable crop damage were independently verified but that
Great American had failed to conduct a timely on-site inspection until after harvest
was completed. The arbitrators credited testimony of witnesses that the crops in
question experienced significant damage from drought, rootworm, and heavy winds.
As to the second ground for denial, the panel noted that Great American had
“collaps[ed] all acres farmed by Russell into a single unit pursuant to policy
provisions.” The panel accepted the analysis of Russell’s damages expert, who
calculated the total damage to the corn crop as $1,433,008. Great American did not
challenge this calculation or offer a different calculation.



                                         -2-
       On May 25, 2016, Great American moved to vacate or modify the award. The
panel denied the motion as untimely because the award issued on February 23, 2016,
and the arbitration association’s rules require that any motion to correct computa-
tional errors be filed within 20 days of the award. Great American then appealed the
award under 9 U.S.C. § 10(a)(4), which permits a district court to vacate an
arbitration award if “the arbitrators exceeded their powers, or so imperfectly executed
them that a mutual, final, and definite award upon the subject matter submitted was
not made.”

      Great American argued that the arbitrators “imperfectly executed” their powers
because they failed to comply with the regulations governing the arbitration
proceeding. The applicable regulations required the panel to provide “a written
statement describing the issues in dispute, the factual findings, the determinations and
the amount and basis for any award and breakdown by claim for any award.”
7 C.F.R. § 457.8 ¶ 20(a)(2). “Failure of the arbitrator to provide such written
statement will result in the nullification of all determinations of the arbitrator.” Id.
Great American posited that the panel (1) did not break down the award by county,
which was required by the “breakdown by claim” language; (2) did not explain how
the award amount was calculated; and (3) made impermissible interpretations of
applicable regulations.

       The district court agreed that the panel had failed to properly break down the
award “by claim,” nullifying the entire award. The court based its decision on
§ 457.113 ¶ 11(a), which states in part that the insurer “will determine [the insured’s]
loss on a unit basis,” and on § 457.8 ¶ 1, which defines an enterprise unit as “[a]ll
insurable acreage of the same insured crop . . . in the county in which you have a
share on the date coverage begins for the crop year.” Relying on this language, the
district court concluded that the arbitration panel was required to break down the
award into separate awards for each of the three counties to provide the required
“breakdown by claim.” It vacated the award and did not address Great American’s

                                          -3-
argument that the panel made improper interpretations of the regulations. Because
the district court’s order deals entirely with questions of law, we review it de novo.
MidAmerican Energy Co. v. Int’l Bhd. of Elec. Workers Local 499, 345 F.3d 616,
619 (8th Cir. 2003).

                                          II

      The Federal Arbitration Act “is a congressional declaration of a liberal federal
policy favoring arbitration agreements.” Moses H. Cone Mem’l Hosp. v. Mercury
Constr. Corp., 460 U.S. 1, 24 (1983). Accordingly, a court’s review of an arbitration
award is “very limited.” Gas Aggregation Servs., Inc. v. Howard Avista Energy,
LLC, 319 F.3d 1060, 1064 (8th Cir. 2003). “[A]s long as the arbitrator is even
arguably construing or applying the contract and acting within the scope of his
authority, that a court is convinced he committed serious error does not suffice to
overturn his decision.” United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29,
38 (1987).

      We are not convinced that the arbitration panel’s failure to break down the
award by county means that it “so imperfectly executed” its powers such that it
rendered no “mutual, final, and definite award.” 9 U.S.C. § 10(a)(4). The award
needed only to “describ[e] the issues in dispute, the factual findings, the determina-
tions and the amount and basis for any award and breakdown by claim for any
award.” 7 C.F.R. § 457.8 ¶ 20(a)(2). “Claim for indemnity” is defined as “[a] claim
made on [the insurer’s] form that contains the information necessary to pay the
indemnity.” Id. ¶ 1. Russell submitted a single claim covering both his corn and
soybean crops, and Great American assigned it a single claim number. Nothing in the
regulations required the panel to segregate this claim into multiple separate claims.

      Great American correctly notes that applicable regulations require the insurer
to “determine [the] loss on a unit basis,” § 457.113 ¶ 11(a), and units cannot cover

                                         -4-
more than one county, § 457.8 ¶ 1 (defining “enterprise unit”). But the arbitration
panel was obligated to break down its award only by claim, not by unit, and Great
American points to no regulation equating claims and units. Moreover, the arbitration
panel concluded that Great American had “collaps[ed] all acres farmed by Russell
into a single unit pursuant to policy provisions.” There appears to be no reason why
the arbitration panel could not accept Great American’s decision to treat Russell’s
claim as singular when rendering its decision. Indeed, it appears that Great American
raised no objection to this approach until its untimely motion to vacate or modify the
award.

       Although few cases analyze the applicable crop insurance regulations in depth,
those that do support the panel’s approach. In one case, the arbitrator combined its
analysis for twenty-three farming units into three groups, and denied the claims for
each group on different grounds. See Farm Mgmt. Co. v. Rural Cmty. Ins. Agency,
No. 14-CV-5024-EFS, 2015 WL 1809789, at *2 (E.D. Wash. Apr. 21, 2015). The
reviewing court found no error with this approach, even though the arbitrator did not
break down its analysis unit-by-unit. See id. at *6.

       We also find that the panel’s written explanation for the award amount was
adequate. Although the panel simply adopted the calculation of Russell’s expert,
Great American failed to contest this calculation or provide its own alternative at the
evidentiary hearing. Other courts have affirmed arbitral awards issued under the
same regulations even though the arbitrator did not provide any calculations
supporting its award amount. See, e.g., Great Am. Ins. Co. v. Doan, No.
5:11-CV-342-OC-34PRL, 2012 WL 13098715, at *13–14 (M.D. Fla. Sept. 25, 2012);
Garnett v. NAU Country Ins. Co., No. 5:09-CV-00144-R, 2009 WL 3644762, at *3
(W.D. Ky. Oct. 27, 2009). There is no requirement that the arbitrator’s decision be
particularly detailed; so long as it adequately explains the disposition of each claim
at issue, it should be upheld. See Green v. Ameritech Corp., 200 F.3d 967, 976 (6th
Cir. 2000).

                                         -5-
       Accordingly, the district court’s decision vacating the arbitration award is
vacated. The case is remanded for further consideration of Great American’s
alternative argument that the arbitration panel’s decision rests on improper
interpretations of the applicable regulations, which the district court did not address
in the first instance.
                        ______________________________




                                         -6-